Exhibit 10.3

 

LOGO [g898348g94k73.jpg]

March 31, 2015

Dear General William Lyon:

This letter sets forth the terms and conditions of your continued employment
with William Lyon Homes, Inc. (the “Company”).

 

Position & Duties: You will be employed as the Company’s Executive Chairman. You
will have all the rights, powers, authority, functions, duties and
responsibilities customarily associated with the position of an executive
chairman, as well as any that may be additionally assigned to you by the Board
of Directors of the Company (the “Board”) that are commensurate with your
position and status. Among your other duties, you will be actively engaged in,
and have responsibility, working with the Board and the Company’s Chief
Executive Officer, for the overall leadership and strategic direction of the
Company. Salary: Your annual base salary will be not less than $1,000,000,
payable in accordance with the Company’s payroll practices for its other senior
executives, but in no event less frequently than bi-weekly. Annual Bonus: With
respect to each calendar year during your employment with the Company, you will
be eligible to receive a bonus pursuant to the Company’s annual bonus program
for its senior executives (the “Bonus Plan”), with a target annual bonus
opportunity equal to 50% of your base salary. Your participation in the Bonus
Plan, and your receipt of an annual bonus (including but not limited to the
applicable performance metrics), will be on terms no less favorable than those
applicable to the Company’s other senior executives. Long-Term Incentive Awards:
With respect to each calendar year during your employment with the Company, you
will be eligible to receive an award pursuant to the Company’s long-term
incentive program for its senior executives (the “LTIP”), with a target annual
opportunity equal to 50% of your base salary. Your participation in the LTIP,
and your receipt of awards under the LTIP (including but not limited to the form
of the awards, their frequency, vesting conditions, and any applicable
performance metrics), will be on terms no less favorable than those applicable
to the Company’s other senior executives; provided, however, that your LTIP
award in respect of 2015 will be 50% time-vested and 50% performance-vested
(based on the Company’s return on equity



--------------------------------------------------------------------------------

(“ROE”) achievement, and threshold vesting of 75% of the 2015 performance-vested
LTIP award at 75% of target ROE achievement, 100% at 100% of the target ROE
achievement, and maximum 200% at 140% of the target ROE achievement, with
straight-line interpolation between the two nearest achievement levels, as
applicable). Upon your death, disability or involuntary termination for any
reason (including due to company approved retirement), you will (i) become fully
vested in the time-based portion of the LTIP awards and (ii) be eligible to
receive the performance-based LTIP award based on the actual performance of the
Company at the end of the performance period. Benefits & Perquisites: You will
be entitled to participate in the Company’s health and welfare programs, and to
receive benefits and perquisites under the Company’s various arrangements
(including but not limited to paid vacation, indemnification and coverage under
a directors’ and officers’ insurance policy), in all cases on a basis no less
favorable than the Company’s other directors and/or senior executives, as
applicable. Miscellaneous: Your employment with the Company is at-will, meaning
that either you or the Company may terminate your employment relationship with
the Company at any time for any reason, with our without cause or notice. For
the avoidance of doubt, your prior employment agreement with the Company, dated
as of February 25, 2012, is hereby terminated by mutual agreement and of no
further force or effect whatsoever. Any disputes relating to your employment
with the Company will be governed by California law.

Sincerely,

William Lyon Homes, Inc.

 

By:

/s/ William H. Lyon

Name: William H. Lyon Title: Chief Executive Officer

Accepted and agreed, as of the date first above written:

 

/s/ General William Lyon

General William Lyon

 

- 2 -